Exhibit 10.17.2




SUPPLEMENT NO. 1 dated as of November 17, 2016, to the Subsidiary Guarantee
Agreement dated as of October 11, 2016, among MOLSON COORS BREWING COMPANY, a
Delaware corporation (the “Borrower”), each subsidiary of the Borrower listed on
Schedule I hereto (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) in favor of Citibank, N.A., as Administrative
Agent (the “Administrative Agent”).
A.    Reference is made to the Term Loan Agreement dated as of December 16, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and the Administrative Agent.
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Subsidiary
Guarantee Agreement referred to therein.
C.    The Guarantors have entered into the Subsidiary Guarantee Agreement in
order to induce the Lenders to make Loans upon the terms and subject to the
conditions set forth in the Credit Agreement. Section 21 of the Subsidiary
Guarantee Agreement provides that additional Subsidiaries of the Borrower may
become Guarantors under the Subsidiary Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Subsidiary Guarantee Agreement in order to induce the Lenders to make additional
Loans and as consideration for Loans previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 21 of the Subsidiary Guarantee
Agreement, the New Subsidiary by its signature below becomes a Guarantor under
the Subsidiary Guarantee Agreement with the same force and effect as if
originally named therein as a Guarantor and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Subsidiary Guarantee Agreement applicable
to it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof. Each reference to
a “Guarantor” in the Subsidiary Guarantee Agreement shall be deemed to include
the New Subsidiary. The Subsidiary Guarantee Agreement is hereby incorporated
herein by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that bear the signature of
the New Subsidiary. Delivery of an executed


    1

--------------------------------------------------------------------------------




signature page to this Supplement by facsimile transmission (or other electronic
transmission (including by .pdf)) shall be as effective as delivery of a
manually signed counterpart of this Supplement.
SECTION 4.    Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 8 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.
SECTION 8.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and out-of-pocket disbursements of
counsel for the Administrative Agent to the extent payable pursuant to Section
10.03 of the Credit Agreement.


    2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Subsidiary Guarantee Agreement as of the day and year first above written.
MILLERCOORS, LLC


By:      /s/ Tracey I. Joubert        
    Name: Tracey I. Joubert
Title:     Chief Financial Officer


    3

--------------------------------------------------------------------------------


Schedule I to Supplement No. 1 to
the Subsidiary Guarantee Agreement


GUARANTORS
COORS BREWING COMPANY
CBC HOLDCO 2 LLC
CBC HOLDCO LLC
CBC HOLDCO 3, INC.
NEWCO3, INC.
MILLERCOORS HOLDINGS LLC
MOLSON COORS INTERNATIONAL LP
MC HOLDING COMPANY LLC
MOLSON COORS HOLDCO INC.
MOLSON COORS INTERNATIONAL GENERAL, ULC
MOLSON COORS CALLCO ULC
MOLSON CANADA 2005
COORS INTERNATIONAL HOLDCO 2 ULC*


*Elective Guarantors





